Title: From George Washington to Colonel Elias Dayton, 3 April 1780
From: Washington, George
To: Dayton, Elias


          
            Sir
            Head Quarters Morris Town 3d April 1780.
          
          The Assembly of this State, at their last sitting, passed a law for the payment of the provision which the Army were under the necessity of taking from the inhabitants during the scarcity in Camp and between the 15th Decemr and 15th January—The law directs that no provision seized as aforesaid shall be paid for, unless upon a Certificate signed by the Commander in Chief, or by some person authorised by him—That justice may be done to the public and to individuals I have appointed you to meet two Magistrates at this place on Wednesday Morning next to affix the Value of the several Articles taken—You will therefore be pleased to attend accordingly. I am &.
        